Name: Decision of the EEA Joint Committee No 143/1999 of 5 November 1999 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: technology and technical regulations;  organisation of transport;  land transport
 Date Published: 2001-01-18

 Avis juridique important|22001D0118(18)Decision of the EEA Joint Committee No 143/1999 of 5 November 1999 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement Official Journal L 015 , 18/01/2001 P. 0036 - 0037Decision of the EEA Joint CommitteeNo 143/1999of 5 November 1999amending Annex II (Technical regulations, standards, testing and certification) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex II to the Agreement was amended by Decision No 115/1999 of the EEA Joint Committee of 24 September 1999(1).(2) Commission Directive 98/90/EC of 30 November 1998 adapting to technical progress Council Directive 70/387/EEC relating to the doors of motor vehicles and their trailers(2), is to be incorporated into the Agreement.(3) Directive 98/91/EC of the European Parliament and of the Council of 14 December 1998 relating to motor vehicles and their trailers intended for the transport of dangerous goods by road and amending Directive 70/156/EEC relating to type-approval of motor vehicles and their trailers(3), is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following indent shall be added in point 7 (Council Directive 70/387/EEC) in Chapter I of Annex II to the Agreement:"- 398 L 0090: Commission Directive 98/90/EC of 30 November 1998 (OJ L 337, 12.12.1998, p. 29)."Article 2The following indent shall be added in point 1 (Council Directive 70/156/EEC) in Chapter I of Annex II to the Agreement:"- 398 L 0091: Directive 98/91/EC of the European Parliament and of the Council of 14 December 1998 (OJ L 11, 16.1.1999, p. 25)."Article 3The texts of Directive 98/90/EC and Directive 98/91/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 4This Decision shall enter into force on 6 November 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 5This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 5 November 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) OJ L 325, 21.12.2000, p. 29.(2) OJ L 337, 12.12.1998, p. 29.(3) OJ L 11, 16.1.1999, p. 25.